Citation Nr: 0628730	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  94-20 680	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head trauma?

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for residuals of spinal 
meningitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to July 1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1993 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah and 
a May 2006 decision by the RO in Los Angeles, California.  
This appeal was most recently before the Board in January 
1999.  In February 2006, the claimant testified at a hearing 
before the undersigned sitting at the RO.  The earlier 
procedural history of the appeal can be found in the January 
1999 Board remand as well as the earlier United States Court 
of Appeals for Veterans Claims (Court) decisions.  


FINDINGS OF FACT

1.  As to residuals of a head trauma, the evidence received 
since the April 1975 RO decision is new, it bears directly 
and substantially upon the specific matter under 
consideration, and it is so significant that it must be 
considered to decide fairly the merits of the claim.

2.  Clear and unmistakable evidence shows that a skull 
fracture to the left frontal-parietal existed prior to entry 
onto active duty.

3.  Clear and unmistakable evidence shows that a skull 
fracture to the left frontal-parietal was not aggravated by 
military service.

4.  The preponderance of the evidence is against a finding 
that the veteran sustained a head trauma while in military 
service.

5.  PTSD cannot be attributed to the appellant's military 
service in the absence of independently verifiable in-service 
stressful experiences.

6.  The preponderance of the competent evidence is against 
finding that the veteran has ever been diagnosed with spinal 
meningitis.


CONCLUSIONS OF LAW

1.  As to entitlement to service connection for residuals of 
a head trauma, since an April 1975 RO decision the veteran 
has submitted new and material evidence sufficient to reopen 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  Residuals of a head trauma were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1132, 1153, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2005).

3.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 154, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2005).

4.  Spinal meningitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this appeal, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

As to entitlement to service connection for residuals of a 
head trauma, written notice provided in April 2001 fulfills 
the provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
an effective date for the disability on appeal.  Thereafter, 
the claim was readjudicated in the October 2003 supplemental 
statement of the case.  The failure to provide notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim, and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the May 1993 
rating decision the content of the notices provided to the 
appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

As to entitlement to service connection for spinal meningitis 
and PTSD, written notice provided in February 2004, prior to 
the appealed from May 2004 rating decision, fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  While the notice fails 
to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claims, that failure is harmless because the preponderance of 
the evidence is against the appellant's claims of service 
connection for spinal meningitis and PTSD and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes the service medical records, service 
personnel records, and all identified post-service VA and 
private medical records.  Specifically, VA and/or the veteran 
obtained and associated with the record the veteran's post-
service medical records from the San Diego/La Jolla, Las 
Vegas, Reno, Bakersfield, Seattle, Los Angeles, and West Los 
Angeles VA Medical Centers as well as his records from 
Raymond H. Helsotn, M.D., of Sunset Medical Clinic, Kern 
County Neurological Group, and Quest Imaging. VA was also 
notified by the above VA Medical Centers that they had no 
other records of the veteran.  The record also includes the 
veteran's records from the Social Security Administration.  
As to entitlement to service connection for residuals of a 
head trauma, in July 2003 the veteran was provided a VA 
examination to ascertain the origins of these residuals.  

As to entitlement to service connection for residuals of a 
head trauma and PTSD, VA has also undertaken heroic efforts 
to locate any records that could verify the occurrence of the 
in-service assault which efforts included obtaining and 
associating with the record the veteran's service medical 
records and service personnel records.  VA and/or the veteran 
also contacted the National Personnel Records Center (NPRC), 
the National Archives, and the Head Quarters, United States 
Marine Corps and on all occasions were notified that they had 
no additional records that could verify the veteran's claim, 
including records from the United States Marine Corps out 
processing center.

As to entitlement to service connection for spinal meningitis 
a VA examination was not required because the veteran did not 
have a current diagnosis.  See Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  Likewise, as to entitlement to service 
connection for PTSD a VA examination was not required because 
the claim turns on the lack of a verified stressor.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), (f); West v. 
Brown, 7 Vet. App. 70, 76 (1994).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

The Claim to Reopen

The veteran contends that, among other things, headaches, 
tremors, poor balance, dizziness, tingling in his 
extremities, and psychiatric problems were caused by the blow 
to the head he sustained in 1974 while awaiting separation 
from the United States Marine Corps.  Specifically, while he 
admits that the entered military service with a pre-existing 
medical condition, history of skull fracture to his left 
frontal-parietal with a skull defect due to a childhood 
injury, while awaiting separation from military service 
because of this condition another soldier struck him on the 
other side of the head with his cane which blow caused his 
current problems.  

In this regard, an April 1975 RO decision denied entitlement 
to service connection for residuals of a head trauma because 
the injury pre-existed military service and was not 
aggravated by military service.

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, those matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  The law in effect 
at the time the veteran filed his current application to 
reopen provided that "New and Material" evidence is 
evidence that has not been previously submitted, that is not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the matter 
on any basis, in this case, since the RO's April 1975 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claim folders since the final 
denial.  In this regard, a newly received VA hospitalization 
summary, for June to August 1975, shows that the veteran 
within a year after his July 1974 separation from military 
service underwent a craniotomy and cysts removal on the right 
side of his skull.

These records also includes, for the first time, medical 
opinion evidence that currently diagnosed problems were a 
result of the blow the veteran reported he sustained to his 
head while in military service.  

Specifically, in August and December 2005 VA treatment 
records the veteran was diagnosed with post-traumatic chronic 
headaches precipitated by a head injury sustained in 1974 
after being hit on the head with a cane by another recruit 
while in the United States Marine Corps.  On another 
occasion, a December 2005 VA treatment record included the 
opinion that, after hearing the veteran's claim that he was 
hit in the head while in military service, that it was 
"certainly possible" that his current problems with 
headaches and gait disturbance could have been caused by that 
injury.

Likewise, in November 2005, January 2006, and March 2006 
letters from Dr. Helsotn, it was opined that the veteran's 
current problems with sensory motor neuropathy, migraine 
headaches, seizures, blurred vision, tremors, poor balance, 
and/or weakness in his left leg were caused by his June 1974 
head injure while in military service. 

Given the laws and regulations governing direct service 
incurrence as well as aggravation of a pre-existing injury or 
disease found at 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.306(a), the Board finds that the VA 
hospitalization summary for June to August 1975 along with 
the August and December 2005 VA treatment records and the 
November 2005, January 2006, and March 2006 letters from Dr. 
Helsotn are so significant that they must be considered to 
fairly address the merits of the claim.  Hence, the Board 
finds that the additional evidence is new and material, 
38 C.F.R. § 3.156(a), and the claim of entitlement to service 
connection for residuals of a head trauma is reopened.  
38 U.S.C.A. § 5108.

The Claims for Service Connection

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1132.  To rebut the presumption of 
soundness under 38 U.S.C.A. § 1132, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 
(2004).

In deciding whether the veteran has a disability due to 
service, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Residuals of a Head Trauma

As to entitlement to service connection for residuals of a 
head trauma, because the RO has already considered the issue 
of entitlement to service connection on a de novo basis in 
the October 2003 supplemental statement of the case and 
because the appellant has had opportunity to address the 
merits of this claim, the Board may proceed with a final 
adjudication of the merits of the claim because there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

As reported above, the veteran claims that current problems 
with sensory motor neuropathy, migraine headaches, seizures, 
blurred vision, tremors, poor balance, weakness in his left 
leg, poor balance, dizziness, and tingling in his extremities 
were caused either be aggravation of a preexisting left side 
head injury while in military service and/or by a blow to the 
right side of the head while awaiting separation from 
military service.  

In this regard, a March 1974 enlistment examination noted a 
history of a head trauma as a child with no sequela but a 
scar on the left side of the skull.  One month after the 
veteran's commencing his active duty service in May 1974, 
June 1974 treatment records and Medical Board records show 
the veteran complaining of dizziness and his gait falling to 
the right side.  A history taken at that time revealed that 
the veteran, at age 3, suffered a left fronto-parietal skull 
fracture that required surgery and three months of 
hospitalization.  The veteran also reported that since the 
time of the accident he had had mild difficulty with balance 
and deviation to the right when walking.  Examination at this 
time disclosed an unsteady gait, difficulty maintaining 
balance, and muscle weakness in the right lower extremity.  
Skull x-rays revealed a severe 5 by 6 centimeters left 
fronto-parietal skull defect.  The diagnoses were a history 
of fracture and acquired deformity of the fronto-parietal.  
It was opined that the veteran did not meet the minimal 
standard for enlistment and that he did not have a disability 
incurred in or aggravated by his service.

The service medical and service personnel records do not 
reveal any complaints of findings pertaining to in-service 
head trauma.  Moreover, while VA and/or the veteran also 
contacted the NPRC, the National Archives, and the Head 
Quarters, United States Marine Corps for any additional 
records that could verify the veteran's claim regarding the 
assault, including records from the United States Marine 
Corps out processing center, on all occasions they were 
notified that they had no additional records.

Post-service, a VA hospitalization summary for June to August 
1975 shows that the veteran, within a year after his July 
1974 separation from military service, undergoing a 
craniotomy and cysts removal on the right side of his skull.  

However, this record does not include any claim by the 
veteran that his problems arose from being struck on the head 
while awaiting separation from the United States Marine 
Corps.  

Moreover, the July 2003 VA examiner opined, after extensive 
citation to the medical evidence found in the record, that 
the VA hospitalization summary was in error, that the brain 
cyst was most probably on the left side, and that the cyst as 
well as the other problems the veteran was experiencing were 
caused by his pre-service left fronto-parietal skull 
fracture.  

The July 2003 VA examiner's opinion that the veteran's 
treatment from June to August 1975 was for problems with a 
left fronto-parietal skull defect and not a right sided skull 
problem is further supported by a VA record that reported 
that in March 1975 the veteran was referred to the San Diego 
VA Medical Center for admission in June 1975 for treatment by 
a neurosurgeon because of a bony defect of the left fronto-
parietal skull.  It is also supported by the fact that brain 
magnetic resonance imaging evaluations (MRIs) dated in 
October 2002, October 2003, and May 2005, head computerized 
tomography's (CTs) dated in August 1999, October 2003, and 
September 2005, and skull x-rays dated in January 1980, 
August 1998, August 1999, and October 2002, were uniform in 
not showing any injury to the right side of the skull or 
brain.

As to the aggravation claim, the Board first finds that the 
service physicians' diagnosis of history of fracture and 
acquired deformity of the left fronto-parietal just one month 
after his May 1974 entry onto active duty, in the absence of 
trauma to his head during this month, clearly and 
unmistakably shows that his deformity of the left fronto-
parietal existed prior to entry onto active duty.  VAOPGCPREC 
3-2003; 38 C.F.R. § 4.57.

The question thus presented by this appeal is whether the 
pre-existing disability was aggravated by military service.  
In this regard, a June 1974 Medical Board, just one months 
after his May 1974 entry onto active duty, included the 
opinion that his deformity of the left fronto-parietal was 
not aggravated by his military service.  Moreover, the July 
2003 VA examiner also opined that there was no progress of 
the disease.  These opinions stand uncontrodicted by any 
other evidence of record.  Rucker v. Brown, 10 Vet. App. 67, 
74 (1997).  

Therefore, the Board finds that these two medical opinions 
clearly and unmistakably shows that his deformity of the left 
fronto-parietal was not aggravated by his military service.  
VAOPGCPREC 3-2003; 38 C.F.R. § 4.57.

As to direct service incurrence claim, the first question the 
Board must address is whether the veteran was hit in the head 
with a cane by another recruit while awaiting discharge from 
the United States Marine Corps in 1974.

In this regard, the Board finds that because service medical 
records are negative for complaints, diagnoses, or treatment 
for a head injury, because service personnel records do not 
establish that he is a combat veteran and therefore entitled 
to the presumptions found at 38 U.S.C.A. § 1154, because 
NPRC, the National Archives, and the Head Quarters, United 
States Marine Corps failed to uncover any evidence that could 
document the occurrence of the assault including records from 
the United States Marine Corps out processing center, because 
the VA hospitalization summary for June to August 1975 does 
not include any claim by the veteran that his problems arose 
from being struck on the head while awaiting separation from 
the United States Marine Corps, and because in-service and 
post-service x-rays, MRIs, and/or CTs were uniform in not 
showing any injury to the right side of the skull or brain, 
that the weight of the evidence is against finding that such 
an injury occurred.

As to whether any current disorders are due to a being hit on 
the head with a cane by another recruit while awaiting 
discharge from the United States Marine Corps in 1974, the 
Board finds that it must give more weight to the opinion 
provided by the July 2003 VA examiner that current problems 
were not caused by the alleged in-service right sided head 
injury but his pre-service left fronto-parietal fracture 
because the opinions found in the August and December 2005 VA 
treatment records as well as the November 2005, January 2006, 
and March 2006 letters from Dr. Helsotn are based entirely on 
a faulty in-service history provided by the veteran.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept evidence that is simply information recorded by a 
medical examiner, unenhanced by medical opinion).  

The Board's decision to give more credence to the opinion by 
the July 2003 VA examiner is further supported by the fact 
that it was provided only after a detailed review of the 
record on appeal with citation to relevant evidence that 
supports its conclusions, a VA record that reported that in 
March 1975 the veteran was referred to the San Diego VA 
Medical Center for admission in June 1975 for treatment by a 
neurosurgeon because of a bony defect of the left fronto-
parietal skull, and in-service and post-service x-rays, MRIs, 
and/or CTs were uniform in not showing any injury to the 
right side of the skull or brain, that the weight of the 
evidence is against finding that such an injury occurred.

Therefore, the preponderance of the competent evidence is 
against finding that current disorders had their onset in-
service or that they are related to any incident of service.  
Moreover, given the July 2003 VA examiner's opinion, the 
Board finds no continuity of symptomatology.  38 C.F.R. 
§ 3.303.  

Given this evidentiary picture, the Board must conclude that 
the weight of the evidence is against the claim.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998).  Entitlement to service 
connection of a direct basis for residuals of a head trauma 
is also therefore denied.  

PTSD

As to entitlement to service connection for PTSD, a grant of 
service connection requires (i) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) (2004) in 
turn require that a diagnosis of a mental disorder conform to 
the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

As reported above, the veteran contends that he has PTSD 
because he was hit on the head with a cane by another recruit 
while awaiting discharge from the United States Marine Corps 
in 1974.  

Accordingly, since the veteran does not claim and the record 
does not show that the claimant is a "combat veteran," his 
lay statements regarding the claimed combat stressors cannot 
alone be accepted as conclusive evidence as to the actual 
existence of his claimed stressors.  Id.  Accordingly, the 
Board's analysis will focus on whether the record contains 
evidence that corroborates his statements and testimony as to 
the occurrence of the claimed stressors.  Id.

As noted above, the RO, using the veteran's description of 
his stressors contacted NPRC, the National Archives, and the 
Head Quarters, United States Marine Corps.  None of these 
agencies had any records that verified any of the veteran's 
stressors including records from the United States Marine 
Corps out processing center.  Likewise, service medical 
records and service personnel records do not provide any 
evidence that verified the appellant's claim.

The Board recognizes that the veteran's own personal 
participation need not be strictly corroborated.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (corroboration of every 
detail is not required to satisfy the 38 C.F.R. § 3.304(f) 
requirement that there be credible supporting evidence that 
the claimed stressors actually occurred).  Nevertheless, 
despite efforts by the RO to confirm the veteran's 
allegations, no evidence has been uncovered which shows that 
any members of his unit participated in the type of activity 
described by him or witnessed the kind of things described by 
him during the applicable time period he provided.  Although 
a VA physician has accepted the veteran's description of his 
in-service experiences as a basis for diagnosing PTSD (see VA 
treatment record dated in September 2003), the Board may not 
grant service connection for PTSD in cases such as this 
without independent supporting evidence of the occurrence of 
the claimed stressor.  Given the lack of supporting evidence 
required by the law, the Board finds that the greater weight 
of the evidence is against the veteran's claim of service 
connection.  Thus, entitlement to service connection for PTSD 
is denied.  

Spinal Meningitis

As to entitlement to service connection for spinal 
meningitis, it is alleged that the problems the veteran had 
with neck pain and stiffness in-service and ever since 
service where the earlier signs of his spinal meningitis and 
therefore he is entitled to service connection.  

In this regard, while post-service medical records show the 
veteran's periodic complaints and treatment for neck pain 
diagnosed many years after his separation from military 
service as degenerative disc disease and the veteran 
testified in February 2006 that he was first diagnosed with 
spinal meningitis in January 2003, twenty-seven years after 
his separation from military service, the record is negative 
for a diagnosis of spinal meningitis.

Thus, since the medical evidence of record does not include a 
diagnosis of spinal meningitis service connection must be 
denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO as well as the claimant's statements to 
his VA physicians and the personal hearing testimony.  While 
lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the origins of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the veteran's statements, as well as 
those of his representative, addressing the origins or a 
diagnosis of his disorders are not probative evidence as to 
the issues on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the 


preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims 
must be denied.


ORDER

The claim of entitlement to service connection for residuals 
of a head trauma is reopened.

Entitlement to service connection for residuals of a head 
trauma is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of spinal 
meningitis is denied. 



______________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


